 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1236 
In the House of Representatives, U. S.,

April 14, 2010
 
RESOLUTION 
Honoring the coal miners who perished in the Upper Big Branch Mine-South in Raleigh County, West Virginia, extending condolences to their families and recognizing the valiant efforts of emergency response workers at the mine disaster.  
 
 
Whereas coal mining is a time-honored profession and miners and their families have shaped the history and rich culture of West Virginia and the Nation; 
Whereas the Nation is greatly indebted to coal miners for the difficult and dangerous work they perform to provide the fuel needed to keep the Nation strong and secure; 
Whereas the Nation has long recognized the importance of health and safety protections for miners who labor in extreme and dangerous conditions; 
Whereas accidents in the Nation’s mines have again and again taken the lives of coal miners; 
Whereas 29 West Virginia miners tragically perished in the Upper Big Branch Mine-South following an explosion on April 5, 2010; 
Whereas this was the worst coal mining disaster in the Nation over the last 40 years; 
Whereas Federal, State, and local rescue crews worked tirelessly night and day in courageous rescue and recovery efforts; 
Whereas the families of the fallen miners have suffered immeasurable loss; and 
Whereas residents of Raleigh County and throughout West Virginia came together to support the miners’ families: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the ultimate sacrifice made by the 29 coal miners lost at the Upper Big Branch Mine-South, Raleigh County, West Virginia;  
(2)extends the deepest condolences of the Nation to the families of these men;  
(3)recognizes all coal miners for enduring the loss of their coworkers and maintaining courage throughout this ordeal;  
(4)commends the rescue crews for their valiant efforts to find these miners; and 
(5)honors the many volunteers who provided support and comfort for the miners’ families during the rescue and recovery operations. 
 
Lorraine C. Miller,Clerk.
